In this appeal the following written agreement between the respective parties has been filed in this court on the 14th day of December 1943. To wit:
"This case by agreement may be reversed and rendered by dismissing the information or complaint, and by agreement one-half of the Court costs in this Court and one-half of the Court costs in the Court below, exclusive of witness fees, is taxed against appellant and one-half against appellee.
"Witness fees in the Court below are to be taxed against the State of Alabama."
In accordance with the said agreement the judgment or decree from which this appeal was taken is reversed. The information or complaint is dismissed, and a judgment here rendered to the effect; that one-half of the court costs in this court; and one-half of the court costs in the court below, exclusive of witness fees, is hereby taxed against appellant; and one-half of the costs in both courts is similarly taxed against appellee. Witness fees in the court below are to be taxed against the State of Alabama.
Reversed and rendered, with instructions.